Citation Nr: 0507020	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia




THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
service-connected right knee disability.

2.  Entitlement to a rating higher than 10 percent for a 
service-connected left knee disability.


ATTORNEY FOR THE BOARD

G. Zills, Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to August 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1994 RO decision which granted service 
connection for tendonitis of the right and left knees and 
assigned a 10 percent rating for each knee, effective August 
28, 1993.  The veteran appeals for higher ratings for both 
knees.  In September 2003, the Board remanded the claims to 
the RO for additional evidentiary development. 


FINDINGS OF FACT

1.  The veteran's right knee disability was manifested by 
complaints of pain from August 28, 1993 to October 8, 2001.

2.  Since October 9, 2001, the veteran's right knee 
disability has been manifested by arthritis with pain on use 
which produces limitation of motion.

3.  The veteran's left knee disability was manifested by 
complaints of pain from August 28, 1993 to October 8, 2001.

4.  Since October 9, 2001, the veteran's left knee disability 
has been manifested by arthritis with pain on use which 
produces limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability at any time prior to October 9, 2001 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2004).

2.  The criteria for a 20 percent rating for a right knee 
disability, but no higher, have been met since October 9, 
2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).

3.  The criteria for a rating in excess of 10 percent for a 
left knee disability at any time prior to October 9, 2001 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2004).

4.  The criteria for a 20 percent rating for a left knee 
disability, but no higher, have been met since October 9, 
2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 1987 
to August 1993.  His service medical records show complaints 
of bilateral knee pain beginning in July 1990, with bilateral 
tendonitis being diagnosed in August 1990.  His July 1993 
separation examination noted bilateral tendonitis with 
complaints of knee pain.

In September 1993, the veteran filed his claim for service 
connection for right and left knee disabilities.

In February 1994, the RO granted service connection for 
tendonitis of the right and left knees, assigning a 10 
percent rating for each knee.

In 1997, the veteran failed to report for a scheduled VA 
examination.

In October 2001, the veteran was given a VA knee examination.  
He reported bilateral tendonitis in his knees since 1990.  He 
said he experienced stiffness, weakness, swelling, 
instability, locking, fatigue, and lack of endurance.  He 
denied 


inflammation and subluxation.  He indicated that when he 
stood or sat too long he had pain and stiffness in both 
knees, anteriorly and posteriorly.  He said his symptoms were 
constant and distressing in nature, and were aggravated by 
extended standing, walking, running, or overuse.  He said 
rest alleviated his symptoms, and he no longer performed leg 
exercises because of daily pain.  He reported that he was not 
on medication and denied prosthetic implants.  He said he was 
able to brush his teeth, dress, shower, cook, vacuum, drive, 
shop, take out the trash, and push a lawnmower.  He reported 
that he had been employed as an assembly line worker for the 
previous seven years.  On physical examination, he required 
no device for ambulating.  Palpation to the patella region 
bilaterally was positive for tenderness.  Posture and gait 
were normal, and there was no evidence of limitation in 
standing or walking.  Examination of the knees was within 
normal limits.  There was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  Flexion was to 140 degrees and extension was to -
15 degrees bilaterally, but pain was exhibited at maximum 
extension bilaterally.  Drawer's test and McMurray's test 
were within normal limits.  He indicated that he had some 
pressure performing the McMurray's test on the right.  Range 
of motion of the knees was affected bilaterally by pain.  
There was no fatigue, weakness, lack of endurance, or 
incoordination.  There were no constitutional signs of 
arthritis.  X-rays of the right and left knees showed no 
evidence of acute osseous injury or significant degenerative 
change bilaterally.  The examiner's diagnosis was no change 
in the veteran's established diagnosis of bilateral 
tendonitis of the knees.  The examiner commented that the 
chronicity of the tendonitis had been established and there 
appeared to be no evidence of atrophy, incoordination, or 
loss of function due to flare-ups, and the condition appeared 
to be moderate in severity.

In March 2002, the veteran was given X-rays and magnetic 
resonance imaging (MRI) tests of both knees.  The MRI of his 
left knee was normal, and the MRI of his right knee showed a 
joint cyst with cyst fluid in the adjacent calf muscle.  No 
intra-articular pathology was identified, and the menisci 
were intact.  

In November 2004, the veteran was given a VA joints 
examination.  His chief complaint was bilateral knee pain of 
a longstanding nature.  He said he had bilateral 


knee pain every day, particularly with extended standing or 
sitting or when lifting heavy objects where he had to fire 
his quadriceps muscles.  He reported that he did not take 
time off from work because of knee pain but instead just 
worked through the pain and took anti-inflammatory 
medications and iced his knees down when he needed to.  He 
said he worked a full-time job on an assembly line at a Ford 
plant.  He reported bad flare-ups of both of his knees 
approximately three times a week.  He said he worked through 
the pain, and had not had any surgery on either knee.  

On physical examination, range of motion of the left knee was 
to 130 degrees active and passive.  He was stable to varus 
and valgus stress at 0 and 30 degrees in the left knee with 
negative McMurray sign and negative Lachman but a positive 
grinding of the patellofemoral joint when the examiner's hand 
was held over the patella during his left knee motion.  His 
skin was intact with no effusion of the left knee.  The right 
knee had range of motion to 130 degrees active and passive.  
He was stable to varus and valgus stress at 0 and 30 degrees.  
He had negative Lachman, posterior drawer, and McMurray sign.  
No effusion was present and the skin was intact over the 
knee.  He had a normal gait and did not use any assistive 
device for ambulation.  X-rays revealed the presence of mild 
patellofemoral joint arthritis bilaterally, with minimal 
spurring of the patella present.  The examiner's diagnosis 
was patellofemoral arthritis in both knees.  It was noted 
that his knee joints were painful on motion at the 
patellofemoral joint.  The veteran stated that during 
repetitive use he had experienced episodes where he developed 
some incoordination and his knees gave way on him.  He 
indicated weakness in his quadriceps muscles during these 
times and fatigability when he had increased pain in his 
knees.  Additional loss of motion was not present during 
flare-ups, but he experienced pain, incoordination, and 
fatigability with flare-ups.  Both knees were stable to 
examination, including the tibiofemoral articulation and the 
patellofemoral articulation.  The examiner stated that the 
most glaring observation on examination was that the veteran 
had grinding on both patellofemoral joints which was palpable 
on range of motion of the knees and both knees were painful 
during this motion.



II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in March 2003, March 2004, and October 2004, and in the 
March 2002 statement of the case and the August 2002 and 
November 2004 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided which address the claims 
at issue.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  The appellant was advised to provide VA with 
information concerning any evidence he wanted VA to obtain or 
to submit the evidence directly to VA.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.
  
B.  Increased rating for a right knee disability

The veteran is appealing the original assignment of 
disability evaluation following the award of service 
connection for a right knee disability.  In such a case it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension of a 
leg is rated 0 percent when limited to 5 degrees, 10 percent 
when limited to 10 degrees, and 20 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
When the requirements for a compensable rating under this 
code are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

VA examinations show the veteran as having right knee flexion 
of 130 degrees and full extension.  There is X-ray evidence 
of arthritis in the right knee.  If the veteran's right knee 
disability was rated strictly under the limitation-of-motion 
codes, it would be rated 0 percent.  However, the presence of 
arthritis with at least some limitation of motion supports 
the veteran's current 10 percent rating under the arthritis 
codes.  

The Board notes that evaluation of the veteran's right knee 
disability must also include functional disability due to 
pain under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part 


of the musculoskeletal system may be expected to show 
evidence of disuse, such as through atrophy.  38 C.F.R. § 
4.40 (2003).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2003).

The veteran's most recent VA examination indicates that while 
he does not experience additional limitation of range of 
motion during flare-ups, he does experience significant 
limitation due to fatigue, incoordination, and pain during 
flare-ups.  Based on such evidence, the Board finds that, 
when the ranges of motion in the right knee are considered 
together with the evidence of functional loss due to right 
knee pathology, the evidence supports a conclusion that the 
loss of motion in the right knee more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5261, 
when given consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  See DeLuca, supra.  

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 23-97 and 9-98.  At his 2001 VA 
examination, the veteran reported instability, but no 
incoordination was found upon objective examination.  At his 
recent 2004 VA examination, he reported some incoordination 
and said his knees would sometimes give way on him after 
repetitive use.  However, on objective examination both knees 
were stable, and no assistive device was used for ambulation.  
Thus, the most recent VA examination contains no objective 
findings of the right knee being unstable.  There is no 
credible medical evidence of slight recurrent subluxation or 
lateral instability of the right knee, and thus a 10 percent 
rating for right knee instability under Code 5257 is not 
warranted.  


38 C.F.R. § 4.31.  It follows that, in addition to the 20 
percent rating assigned for right knee arthritis with 
limitation of motion, there may be no separate compensable 
rating based on right knee instability. 

The Board has considered all potential applicable diagnostic 
codes.  However, there is no diagnostic code that provides a 
basis for assigning a rating higher than 20 percent.  The 
Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  

In the judgment of the Board, the veteran's right knee 
disability is manifested by arthritis with pain on use which 
produces some limitation of motion, as well as functional 
loss due to right knee pathology during flare-ups.  Such 
evidence supports a higher rating of 20 percent for the right 
knee disability.  The Board finds that the evidence 
supporting a 20 percent rating is first shown in the medical 
evidence of record at the time of the October 2001 VA 
examination.  The Board notes that the veteran failed to 
report for a 1997 VA examination, and service medical records 
and other medical evidence in the claims file prior to 
October 2001 does not show the requisite level of right knee 
disability with limitation of motion and functional loss to 
meet the criteria for a rating higher than 10 percent.  Thus 
the right knee disability is to be continuously rated 20 
percent since the date of the October 9, 2001 VA examination.  
The Board has considered the benefit-of-the-doubt rule in 
granting this benefit.  38 U.S.C.A. § 5107(b).

C.  Increased rating for a left knee disability

The evidence regarding the veteran's left knee disability is 
virtually identical to the evidence regarding his right knee 
disability, and thus the analysis and results are the 


same.  Left knee flexion is to 130 degrees with full 
extension, with arthritis being shown by X-ray studies.  Such 
findings support the current 10 percent rating under the 
arthritis codes.  As with the right knee, the most recent VA 
examination indicates that while he does not experience 
additional limitation of range of motion during flare-ups, he 
does experience significant limitation due to fatigue, 
incoordination, and pain during flare-ups.  Such findings 
support a conclusion that the loss of motion in the left knee 
more nearly approximates the criteria for a 20 percent rating 
under Diagnostic Code 5261, when given consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  

As is also the case with the right knee, there is no credible 
medical evidence of slight recurrent subluxation or lateral 
instability of the left knee, and thus an additional 10 
percent rating for left knee instability under Code 5257 is 
not warranted.  38 C.F.R. § 4.31.  It follows that, in 
addition to the 20 percent rating assigned for left knee 
arthritis with limitation of motion, there may be no separate 
compensable rating based on left knee instability.  
Extraschedular consideration is also likewise not indicated 
by the evidence of record.

In the judgment of the Board, the veteran's left knee 
disability is manifested by arthritis with pain on use which 
produces some limitation of motion, as well as functional 
loss due to left knee pathology during flare-ups.  Such 
evidence supports a higher rating of 20 percent for the left 
knee disability.  As with the right knee disability, the 
Board finds that entitlement to a 20 percent rating for the 
left knee disability is first shown at the October 2001 VA 
examination.  There is simply no evidence prior to that time 
which would justify a rating in excess of 10 percent.  Thus 
the left knee disability is to be continuously rated 20 
percent since the date of the October 9, 2001 VA examination.  
The Board has considered the benefit-of-the-doubt rule in 
granting this benefit.  38 U.S.C.A. § 5107(b).

    


ORDER

An increased rating of 20 percent for a right knee disability 
for the period of time from October 9, 2001 is granted 
subject to regulations governing awards of monetary benefits. 

An increased rating of 20 percent for a left knee disability 
for the period of time from October 9, 2001 is granted 
subject to regulations governing awards of monetary benefits.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


